NO








NO. 12-04-00077-CR
 
                 IN
THE COURT OF APPEALS
 
      TWELFTH COURT OF
APPEALS DISTRICT
 
                           TYLER, TEXAS
 
 
JEFFREY JACKSON,                                     '     APPEAL FROM THE 123RD
APPELLANT
 
V.                                                                         '     JUDICIAL DISTRICT COURT OF
 
THE STATE OF
TEXAS,
APPELLEE                                                       '     SHELBY COUNTY, TEXAS
 


                                                     MEMORANDUM
OPINION
                                                                 PER
CURIAM
This appeal is being dismissed because
Appellant has no right to appeal.  See
Tex. R. App. P. 25.2(2)(B).  Appellant was
sentenced on December 18, 2004 and filed a motion for new trial.  Thereafter, on March 17, 2004, Appellant
filed a notice of appeal that failed to contain the trial court=s
certification as required by Texas Rule of Appellate Procedure 25.2(c)(3)(B).
On July 22, 2003, Appellant was notified
pursuant to Texas Rule of Appellate Procedure 37.1 that the notice of appeal
was defective for failure to comply with Rule 25.2(c)(3)(B).  He was further notified that unless he filed
a corrected notice of appeal on or before May 3, 2004, the appeal would be
referred to the court for dismissal.  Tex. R. App. P. 42.3.   
In response to our request, Appellant has
amended his notice of appeal to include copies of an Application for Permission
to Appeal, filed in the trial court on May 13, 2004, and an order signed on the
same day denying Appellant=s application.  Accordingly, the appeal is dismissed
for  want of
jurisdiction.
Opinion
delivered May 19, 2004.
Panel consisted of Worthen,
C.J., Griffith, J., and DeVasto, J.
 
 
                              (DO NOT PUBLISH)